Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
Applicant filed Correction of Error in Inventor Name and Petition for Correction of Inventorship under 37 CFR 1.48(f) on December 8, 2021. Applicant filed updated Application Data Sheet and Oath or Declaration on December 8, 2021.
On December 10, 2021, the Office has accepted the request under 37 CFR 1.48(f).
Claims 10-11 were previously cancelled by Examiner’s Amendment in the Notice of Allowance mailed on November 9, 2020.
Claims 4 and 5 were previously amended by Examiner’s Amendment in the Notice of Allowance mailed on November 9, 2020.
Claims 1-9 were allowed in the Notice of Allowance mailed on November 9, 2020.

EXAMINER’S COMMENTS
8.	Claims 1-9 are allowed as set forth in the Notice of Allowance mailed on November 9, 2020.


CONCLUSION
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JULIE HA/Primary Examiner, Art Unit 1654